Citation Nr: 0732824	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  00-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1941 to April 1947 and from October 1950 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in October 2003 and October 2004.

In the October 2003 remand, the Board instructed the RO to 
reschedule the veteran for a previously missed hearing.  The 
veteran failed, without apparent cause, to appear for his 
rescheduled hearing in August 2004.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).

In the October 2004 remand, the Board observed that the 
veteran had filed a Notice of Disagreement concerning a 
February 1999 decision by the RO which in pertinent part 
established service connection and a 10 percent rating for 
post-traumatic stress syndrome (PTSD).  The Board instructed 
the RO to furnish a statement of the case (SOC) regarding the 
PTSD claim.  However, the Board apparently overlooked the SOC 
issued by the RO in March 2000.  The veteran did not perfect 
his appeal regarding his PTSD claim within the statutory time 
limit after receiving the March 2000 SOC, and the RO 
subsequently closed the appeal on that issue.  See 38 C.F.R. 
§§ 20.202, 20.302, 19.32 (2007).  Although the veteran's 
accredited representative has stated that a March 2000 
statement from the veteran should be interpreted as a 
Substantive Appeal, a plain reading of the March 2000 
statement reveals that the veteran was discussing his hearing 
loss and not his PTSD claim.  Since the veteran did not 
perfect his appeal regarding his PTSD claim, that issue is 
not before the Board.

A subsequent rating decision by the RO in January 2006 
granted entitlement to a separate 10 percent rating for 
bilateral degenerative osteoarthritis of the first 
metatarsal-phalangeal joints and left calcaneal spur 
associated with bilateral pes planus.  The veteran has not 
disagreed with this action; therefore the Board concludes 
that no further action on this issue is required.




FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's bilateral pes planus is manifested by no 
more than a moderate flatfoot with weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2001 and August 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service medical records indicate pes planus was noted on the 
veteran's November 1951 separation physical report.

On VA examination in August 1998, the veteran stated that he 
had foot pain for the previous 15 years.  He reported that he 
had been treated with cortisone injections.  He said that his 
pain was chronic, prolonged, and he occasionally needed to 
use a cane.  He wore soft shoe inserts.  On objective 
examination the examiner noted that the ankles and feet were 
within normal limits bilaterally.  The veteran was unable to 
rise on his heels due to severe pain.  An X-ray revealed 
bilateral osteoarthritis of the first metatarsal-phalangeal 
joints and left calcaneal spur.  The examiner recorded a 
diagnosis of bilateral pes planus, degenerative disease of 
the bilateral first metacarpal phalangeal joints, and left 
calcaneal spur.  On the basis of the separation physical 
examination report and the August 1998 VA medical 
examination, a rating action in March 2000 granted service 
connection for bilateral pes planus and a 10 percent rating 
was assigned. 

Private medical correspondence from I.L., M.D., dated 
May 1998 revealed that aside from emotional problems, the 
veteran's general health and examinations were within normal 
limits.  

VA medical records from 2000, 2001, 2004, and 2005 are 
negative for complaints, symptoms, or treatment for pes 
planus.  On VA examination in December 2005, the veteran 
reported intermittent pain, and he had not received treatment 
for his feet.  He said he was able to walk without an 
assistive device up to three blocks.  He said he had no 
functional impairments beyond the pain.  He did not use an 
ambulation aid.  

On objective examination, the examiner noted that the range 
of motion for both feet was within normal limits.  There was 
painful joint motion with the great toes bilaterally, but it 
was not possible to quantify the lost motion in degrees.  It 
was noted that there was pain and a lack of endurance equally 
following repetitive use or during flare-ups.  There was 
tenderness at bilateral bunions.  The veteran had a slow but 
functional gait and could ambulate without an assistive 
device.  There was no abnormal weight bearing.  Posture was 
within functional limits.  The examiner noted hammertoe at 
the left second toe.  The Achilles tendon alignment was 
midline bilaterally, non-correctable, and tender on the 
right.  It was noted that there was some pain on manipulation 
of the right Achilles tendon, and there was a mild bilateral 
hallux valgus.  The examiner noted a 1998 X-ray revealed 
bilateral osteoarthritis of the first metatarsal-phalangeal 
joints and left calcaneal spur.  The diagnosis listed was 
bilateral pes planus, service connected, bilateral 
osteoarthritis of the first metatarsal-phalangeal joints, and 
left calcaneal spur.  The examiner opined that it was at 
least as likely as not that the bilateral osteoarthritis of 
the first metatarsal-phalangeal joints and left calcaneal 
spur were secondary to the service-connected bilateral pes 
planus.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two ratings to apply, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, otherwise the lower rating shall be assigned.  38 
C.F.R. § 4.7 (2007).  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case with all reasonable doubt to be resolved 
in favor of the claimant; however, the reasonable doubt rule 
is not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 4.3 (2007).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).  

527
6
Flatfoot, acquired:
Ratin
g

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.



Bilateral
50


Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:



Bilateral
30


Unilateral
20

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, 
bilateral or unilateral
10

Mild; symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has held that no increased ratings were possible under 
the provisions of 38 C.F.R. § 4.40 when the veteran was 
receiving the maximum schedular rating for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Analysis

Based upon the evidence of record, the Board finds veteran's 
bilateral pes planus is manifested by no more than bilateral 
moderate flatfeet with weight-bearing line over or medial to 
great toe and pain on manipulation and use of the feet.  The 
August 1998 VA examination revealed that although the veteran 
was unable to rise on his heels due to severe pain, his 
ankles and feet were within normal limits.  The December 2005 
VA examiner noted that the bilateral range of motion was 
normal.  While there was painful joint motion in the big 
toes, it was not possible to quantify it in degrees.  It was 
noted that posture was within normal limits, and Achilles 
tendon alignment was midline bilaterally.  Overall, the 
symptoms are most analogous to moderate bilateral flatfeet.  
There is no evidence of severe flatfeet, marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, swelling on use, or characteristic 
callosities to warrant a higher rating.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected pes 
planus disability is adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  There is no evidence of 
prolonged medical treatment requiring absence from work or 
marked interference with employment.  The Board finds the 
overall evidence of record is not indicative of a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


